Exhibit 10.4
CRUMBS BAKE SHOP, INC.
110 West 40th Street,
Suite 2100, New York, NY
November 14, 2011
Mr. John D. Ireland
c/o Crumbs Holdings, LLC
145 Main Street
Preston, MD 21655
Re:     Employment Agreement
Dear Mr. Ireland:
Reference is hereby made to that certain Employment Agreement dated May 5, 2011
between Crumbs Bake Shop, Inc., a Delaware corporation (the “Company”), Crumbs
Holdings LLC, a Delaware limited liability company (“Holdings”) and John D.
Ireland, an individual (the “Executive”) (such agreement, the “Original
Agreement”). The parties to the Original Agreement wish to amend it with respect
to Executive’s Base Salary and title. In consideration of the premises,
representations, warranties and the mutual covenants contained in this
Agreement, including the continued employment of Executive as an officer of the
Company and Holdings, and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, Executive,
the Company and Holdings, intending to be legally bound, hereby agree that
effective as of the date set forth above, Executive shall be employed by each of
the Company and Holdings as its Chief Financial Officer and Senior
Vice-President (collectively, the “Title”), and in connection therewith, shall
be entitled to, among others things, an annual salary of Two Hundred and
Twenty-Five Thousand Dollars ($225,000) (the “Salary”) commencing as of the date
of this Agreement.
This letter agreement may be executed in counterparts, each of which is an
original but which shall together constitute one and the same instrument.

                  CRUMBS BAKE SHOP, INC.    
 
           
 
  By:   /s/ Jason Bauer
 
Name: Jason Bauer    
 
      Title: CEO/President    
 
                CRUMBS HOLDINGS, LLC    
 
           
 
  By:   /s/ Jason Bauer
 
Name: Jason Bauer    
 
      Title: CEO/President    

     
AGREED AND ACCEPTED:
   
 
   
/s/ John D. Ireland
 
John D. Ireland
   

 

 